     Case 2:19-cv-10416-FMO-RAO Document 22 Filed 11/17/20 Page 1 of 1 Page ID #:69




1

2

3

4

5

6

7

8                                     UNITED STATES DISTRICT COURT

9                                CENTRAL DISTRICT OF CALIFORNIA

10

11    GRACE CHO,                                )   Case No. CV 19-10416 FMO (RAOx)
                                                )
12                       Plaintiff,             )
                                                )
13                 v.                           )   JUDGMENT
                                                )
14    MARIA MONROY, et al.,                     )
                                                )
15                       Defendants.            )
                                                )
16                                              )

17          Pursuant to the Court’s Order Dismissing Action Without Prejudice, IT IS ADJUDGED

18    THAT the above-captioned action is dismissed without prejudice.

19    Dated this 17th day of November, 2020.

20

21                                                                    /s/
                                                               Fernando M. Olguin
22                                                          United States District Judge

23

24

25

26

27

28
